Case: 12-20004     Document: 00511957513         Page: 1     Date Filed: 08/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2012
                                     No. 12-20004
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EDWARD PAUL CELESTINE,

                                                  Plaintiff-Appellant

v.

SOCIAL SECURITY ADMINISTRATION,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
               for the Southern District of Texas, Houston Division
                               No. 4:11-CV-03376


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Plaintiff-appellant Edward Paul Celestine, Jr., appeals the district court’s
order granting defendant-appellee’s motion to dismiss Mr. Celestine’s complaint
for lack of subject matter jurisdiction. On March 11, 2011, the Commissioner of
the Social Security Administration informed Mr. Celestine that his Social
Security Income benefits would cease effective April 1, 2011. Mr. Celestine
sought reconsideration, and the agency affirmed its initial determination. Mr.
Celestine then sought a hearing before an Administrative Law Judge, but

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20004       Document: 00511957513          Page: 2    Date Filed: 08/15/2012

                                       No. 12-20004

subsequently withdrew that request. On September 13, 2011, he commenced a
civil action in the district court.
         A claimant may only obtain judicial review of a case arising under the
Social Security Act if he has first exhausted all available administrative
remedies.1 This requires the plaintiff to follow a four-step process that includes
an initial determination, reconsideration, a hearing before an Administrative
Law Judge, and review by an Appeals Council.2 Because Mr. Celestine failed to
exhaust these administrative remedies when he withdrew his hearing request,
the district court correctly concluded that it did not have subject-matter
jurisdiction over this case. Accordingly, we AFFIRM the judgment of the district
court.




         1
         See 42 U.S.C. § 405(g) (allowing an individual to obtain judicial review of “any final
decision of the Commissioner of Social Security”) (emphasis added); see also Heckler v. Ringer,
466 U.S. 602, 617-18 (1984).
         2
        See 20 C.F.R. § 416.1400(a) (explaining that a decision by the Social Security
Administrative only becomes final once the four-step process has been completed); see also
Weinberger v. Salfi, 422 U.S. 749, 767 (1975); Califano v. Sanders, 430 U.S. 99, 108 (1977).

                                              2